Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 51, 54, 57, 59, 62-63 in “Claims - 11/18/2021” have been acknowledged. 
This office action considers claims 51, 53-55, 57-59, 61-63, 66-70 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 11/18/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 51, 54, 57, 59, 62-63 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; 

Claims 51, 53-55, 57-59, 61-62 are rejected under 35 U.S.C.103 as being unpatentable over Hsu et al. (US 20170294508 A1 – hereinafter Hsu) in view of Chandra et al., of record (US 20180197734 A1 – hereinafter Chandra).	
Regarding claim 51, Hsu teaches an apparatus (see the entire document; Fig. 5; specifically, [0027]-[0029], and as cited below) comprising: 


    PNG
    media_image1.png
    410
    552
    media_image1.png
    Greyscale

Hsu – Fig. 5
a semiconductor region (left and right 24; shown in Fig. 1; [0014]) over a substrate (12); 
14; [0014] – also shown in Fig. 5) the semiconductor region (24), the gate stack in contact with the semiconductor region at a top surface of the semiconductor region (gate stack 14 is in contact with at a top surface of 24); 
a source region (left {28, 30}; Fig. 5; [0023]) comprising doped semiconductor material ([0018] – “the buffer layer 28, epitaxial layer 30 and the cap layer 34 preferably include silicon phosphide (SiP)”) over the substrate (12) and adjacent a first side of the semiconductor region (left {28, 30} is formed in left region 24); 
a drain region (right {28, 30}) comprising doped semiconductor material ([0018] – “the buffer layer 28, epitaxial layer 30 and the cap layer 34 preferably include silicon phosphide (SiP)”) over the substrate (12) and adjacent a second side of the semiconductor region (right {28, 30} is formed in right region 24); 
a substantially conformal phosphorous doped silicon layer (34; Fig. 5; 0018] – “the buffer layer 28, epitaxial layer 30 and the cap layer 34 preferably include silicon phosphide (SiP)”) on a surface of a recess in the source region (that is, 34 is a conformal layer on left 30), 
wherein the recess and phosphorous doped silicon layer extend entirely across the source region in a direction orthogonal to a plane passing through the source region and the semiconductor region such that, at any plane parallel to the orthogonal direction to the plane passing through the source region and the semiconductor region (that is, the recess over left {28, 30} and phosphorous doped 34 extend across left 24 in the same direction), no portion of the source region extends above any portion of the surface of the recess (since 34 is over {28, 30} entirely such that no portion of {28, 30} extends above 34); 
54; Fig. 5; [0023] – “form a silicide 54 on the epitaxial layer 30 surface”, also see [0024]) on the conformal phosphorous doped silicon layer (34); and 
a metal ({50, 52} – [0023] – “first metal layer 50 and a second metal layer 52 are deposited in sequence in the contact hole”) on the silicide layer (54) and substantially filling the recess in the source region ({50, 52} fills the recess), the metal comprising a bottom surface in contact with the silicide layer (bottom of {50, 52} contacts 54), wherein the bottom surface of the metal is within the recess and below the top surface of the semiconductor region (bottom of {50, 52} is in the recess and portion of 50 is below the top surface of 28).
But, Hsu as applied above does not expressly disclose the substantially conformal phosphorous doped silicon layer having a substantially conformal thickness of not more than 5 nm on a surface of a recess in the source region.
In a related art, Chandra (since Chandra’s also discloses source/drain region formed in a trench – see Chandra [0026]) teaches a substantially conformal phosphorous-doped silicon 120 formed in source/drain trench surfaces (Chandra 120; Fig. 3; [0026]. Thickness of 120 is 0.5-12 nm – that is overlapping thickness as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a substantially conformal phosphorous-doped silicon in source/drain trench with a thickness of less than 5 nm as taught by Chandra into Ching structure.
Chandra into Ching structure in the manner set forth above for, at least, this integration reduces or eliminates the interaction of contaminants [known as wormholes] during subsequent fabrication steps – see Chandra [0026].
Regarding claim 53, the combination of Hsu and Chandra teaches the apparatus of claim 51, wherein a fin comprises each of the source region, the drain region, and the semiconductor region (Hsu – [0013] – “the substrate 12 shown in FIG. 1 would become a fin-shaped structure formed atop a substrate 12”).
Regarding claim 54, the combination of Hsu and Chandra teaches the apparatus of claim 53, wherein the phosphorous doped silicon layer and the surface of the recess in the  source region have a curvature along the plane passing through the source region and the semiconductor region (Hsu – Fig. 5 shows phosphorous doped silicon layer 34 and the recess in the source region having a curvature).  
Regarding claim 55, the combination of Hsu and Chandra teaches the apparatus of claim 51, wherein the metal comprises titanium (Hsu – [0023] – “the first metal layer 50 is selected from the group consisting of Ti, Co, Ni, and Pt, and most preferably Ti, and the second metal layer 52 is selected from the group consisting of TiN and TaN”).  

Regarding claim 57, Hsu teaches an NMOS device (see the entire document; Fig. 5; specifically, [0027]-[0029], and as cited below) comprising: 

a source region (left {28, 30}; Fig. 5; [0023]), a drain region (right {28, 30}; Fig. 5; [0023]) and a semiconductor region therebetween (region of 12 between left {28, 30} 28, 30}), wherein the source region and the drain region comprise an n-type semiconductor material ([0022] – “the work function metal layer 42 is formed for tuning the work function of the later formed metal gates to be appropriate in an NMOS or a PMOS”); 
a gate stack (14; [0014] – also shown in Fig. 5) over the semiconductor region (12), the gate stack in contact with the semiconductor region at a top surface of the semiconductor region (that is; gate stack 12 is over the top surface of semiconductor region 12 as shown in Fig. 5); 
a first substantially conformal phosphorous doped silicon layer (left 34; Fig. 5; 0018] – “the buffer layer 28, epitaxial layer 30 and the cap layer 34 preferably include silicon phosphide (SiP)”) on a first surface of a first recess in the source region (left 34 is a conformal layer on left 30), wherein the first recess and the first phosphorous doped silicon layer extend entirely across the source region in a direction orthogonal to a plane passing through the source region, the semiconductor region, and the drain region (that is, the recess over left {28, 30} and right {28, 30} and phosphorous doped 34 extend across left 24 and right {28, 30} in the same direction) such that, at any plane parallel to the orthogonal direction to the plane passing through the source region, the semiconductor region, and the drain region, no portion of the source region extends above any portion of the first surface of the first recess (since 34 is over both left and right {28, 30} entirely such that no portion of {28, 30} extends above 34); 
a second substantially conformal phosphorous doped silicon layer (right 34; Fig. 5; 0018] – “the buffer layer 28, epitaxial layer 30 and the cap layer 34 preferably include silicon phosphide (SiP)”) on a second surface of a second recess in the drain region right 34 is a conformal layer on right 30), wherein the second recess and the second phosphorous doped silicon layer extend entirely across the drain region in a direction orthogonal to the source region, the semiconductor region, and the drain region (that is, the recess over right {28, 30} and left {28, 30} and phosphorous doped 34 extend across left 24 and right {28, 30} in the same direction) such that, at any plane parallel to the orthogonal direction to the plane passing through the source region, the semiconductor region, and the drain region, no portion of the drain region extends above any portion of the second surface of the second recess (since 34 is over both left and right {28, 30} entirely such that no portion of {28, 30} extends above 34); 
a first silicide layer comprising a metal and silicon (left 54; Fig. 5; [0023] – “form a silicide 54 on the epitaxial layer 30 surface”, also see [0024]) on the first conformal phosphorous doped silicon layer (left 34); 
a second silicide layer comprising the metal and silicon (right 54; Fig. 5; [0023] – “form a silicide 54 on the epitaxial layer 30 surface”, also see [0024]) on the second conformal phosphorous doped silicon layer (right 34);  
a first metal (left {50, 52} – [0023] – “first metal layer 50 and a second metal layer 52 are deposited in sequence in the contact hole”) over the first silicide layer (left 54), the first metal comprising a first bottom surface in contact with the first silicide layer (bottom of left {50, 52} contacts left 54), wherein the first bottom surface of the first metal is within the first recess and below the top surface of the semiconductor region (bottom of left {50, 52} is in the recess and portion of 50 is below the top surface of left 28); and 
50, 52} – [0023] – “first metal layer 50 and a second metal layer 52 are deposited in sequence in the contact hole”) over the second silicide layer (right 54), the second metal comprising a second bottom surface in contact with the second silicide layer (bottom of right {50, 52} contacts right 54), wherein the second bottom surface of the second metal is within the second recess and below the top surface of the semiconductor region (bottom of right {50, 52} is in the recess and portion of 50 is below the top surface of right 28).  
But, Hsu as applied above does not expressly disclose the first and second substantially conformal phosphorous doped silicon layers having a substantially conformal thickness of not more than 5 nm on a surface of a recess in the source region.
In a related art, Chandra (since Chandra’s also discloses source/drain region formed in a trench – see Chandra [0026]) teaches a substantially conformal phosphorous-doped silicon 120 formed in source/drain trench surfaces (Chandra 120; Fig. 3; [0026]. Thickness of 120 is 0.5-12 nm – that is overlapping thickness as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a substantially conformal phosphorous-doped silicon in source/drain trench with a thickness of less than 5 nm as taught by Chandra into Ching structure.
The ordinary artisan would have been motivated to integrate teachings of Chandra into Ching structure in the manner set forth above for, at least, this integration Chandra [0026].
Regarding claim 58, the combination of Hsu and Chandra teaches the NMOS device of claim 57, wherein a fin comprises each of the source region, the drain region, and the semiconductor region (Hsu – [0013] – “the substrate 12 shown in FIG. 1 would become a fin-shaped structure formed atop a substrate 12”; source region=left 30, drain region=right 30 and semiconductor region=12).  
Regarding claim 59, the combination of Hsu and Chandra teaches the NMOS device of claim 57, wherein the first and second metals substantially fill the first and second recesses in the source and drain regions, respectively (left {50, 52} and right {50, 52} fill the first and second recess regions as shown in Fig. 5).  
Regarding claim 61, the combination of Hsu and Chandra teaches the NMOS device of claim 57, wherein the first and second metals comprise titanium (Hsu – [0023] – “the first metal layer 50 is selected from the group consisting of Ti, Co, Ni, and Pt, and most preferably Ti, and the second metal layer 52 is selected from the group consisting of TiN and TaN”).  
Regarding claim 62, the combination of Hsu and Chandra teaches the NMOS device of claim 57, wherein the first phosphorous doped silicon layer and the first surface of the first recess in the source region have a first curvature along the plane passing through the source region, the semiconductor region, and the drain region (Hsu – Fig. 5 shows first phosphorous doped silicon layer left 34 and left the recess in the source region having a curvature) and the second phosphorous doped silicon layer and the second surface of the second recess in the drain region has a second curvature Hsu – Fig. 5 shows second phosphorous doped silicon layer right 34 and right the recess in the drain region having a curvature).  

Claims 63, 67-70 are rejected under 35 U.S.C.103 as being unpatentable over Hsu in view of Anderson et al., of record (US 6962843 B2 – hereinafter Anderson).
Regarding claim 63, Hsu teaches a method (see the entire document; Figs. 1-5; specifically, [0027]-[0029], and as cited below) comprising: 

forming a gate region (14; Fig. 1; [0011]) over a semiconductor region (12), the semiconductor region adjacent a source region to a first side of the semiconductor region (12 is adjacent to a source region left 24) and adjacent a drain region adjacent to a second side of the semiconductor region (12 is adjacent to a drain region right 24); 
forming a recess into the source region (recess left 26; Fig. 2; [0015]);  
epitaxially forming a conformal layer (left 34; Fig. 4; [0019]) on a recessed surface of the source region corresponding to the recess (left 34 is formed on source left {28, 30} in the recess left 26), wherein the recessed surface and the conformal layer extend entirely across the source region in a direction orthogonal to a plane passing through the source region and the semiconductor region (that is, the recessed surface of the source left {28, 30} and left 34 extend entirely across) such that, at any plane parallel to the orthogonal direction to the plane passing through the source region and the semiconductor region, no portion of the source region extends above any portion of the recessed surface (that is, no portion of left {28, 30} extends above the recessed surface as is shown in Fig. 5); 
50, 52}) over the conformal layer (left 34), the metal substantially filling the recess (left {50, 52} fills the recess as shown in Fig. 5) and the metal comprising a bottom surface, wherein the bottom surface of the metal is within the recess and below the top surface of the semiconductor region (bottom of left {50, 52} is in the recess and portion of 50 is below the top surface of 28 – see Fig. 5).  
forming a gate stack (14; Fig. 5) via replacement of the gate region, the gate stack in contact with the semiconductor region at a top surface of the semiconductor region (14 is in contact with a top surface of 12); 
But, Hsu as applied above does not expressly disclose:
forming a sacrificial material on the conformal layer and within the recess and selectively removing the sacrificial material from within the recess after formation of the gate stack.
However, it is well-known in the art forming a sacrificial layer before a gate structure is formed and removing it after the gate is formed as is also taught by Anderson (Anderson Protective layer 160; Figs. 5A-B; C2 L63-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a sacrificial layer before a gate structure is formed as taught by Anderson into Hsu structure.
The ordinary artisan would have been motivated to integrate teachings of Anderson into Hsu structure in the manner set forth above for, at least, this integration protect layer from damages during subsequent fabrication process (see Anderson C2 L66).
Regarding claim 67, the combination of Hsu and Anderson teaches the method of claim 63, wherein the metal comprises titanium (Hsu – [0023] – “the first metal layer 50 is selected from the group consisting of Ti, Co, Ni, and Pt, and most preferably Ti, and the second metal layer 52 is selected from the group consisting of TiN and TaN”).  
Regarding claim 68, the combination of Hsu and Anderson teaches the method of claim 63, further comprising forming a silicide layer (Hsu left 54; [0023] – “form a silicide 54 on the epitaxial layer 30 surface”) at a junction of the metal and the conformal layer, wherein the silicide layer comprises silicon and the metal (Hsu – [0024] – “It is noteworthy that during the formation of the silicide 54, the first metal layer 50 disposed on the bottom of the contact hole will react with part of the cap layer 34 to form a silicide 54” – since 34 contain silicon – see [0018], the silicide formed will also contain silicon and the metal).  
Regarding claim 69, the combination of Hsu and Anderson teaches the method of claim 63, wherein epitaxially forming the conformal layer (Hsu left 34) comprises growing a semiconductor material comprising phosphorus (Hsu – [0023] – “the buffer layer 28, epitaxial layer 30 and the cap layer 34 preferably include silicon phosphide (SiP),”).  
Regarding claim 70, the combination of Hsu and Anderson teaches the method of claim 69, wherein forming the source region and the drain region comprises forming an n-type semiconductor material (Hsu [0022] – “the work function metal layer 42 is formed for tuning the work function of the later formed metal gates to be appropriate in an NMOS or a PMOS”).

Claim 66 is rejected under 35 U.S.C.103 as being unpatentable over Hsu in view of Anderson and in further view of Chau et al., of record (US 20020053711 A1 – hereinafter Chau).

Regarding claim 66, the combination of Hsu and Anderson teaches claim 63 from which claim 66 depends.
However, the combination does not expressly disclose wherein the sacrificial material comprises silicon germanium.
But, in an analogous art, Chau teaches wherein the sacrificial material comprises silicon germanium ([0041] – “Additionally sacrificial layer 320 can be a silicon/germanium semiconductor alloy”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the sacrificial material comprises silicon germanium as taught by Chau into the combination of Hsu and Anderson.

The ordinary artisan would have been motivated to integrate Chau into the combination of Hsu and Anderson structure in the manner set forth above for, at least, to benefit from fabricating sacrificial layer comprised of silicon germanium since silicon germanium is widely available, thereby, reducing cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bae et al. (US 20160276449 A1) teaches “SEMICONDUCTOR DEVICE AND METHOD FOR FABRICATING THE SAME”.
Huang et al. (US 20160181383 A1) teaches “SEMICONDUCTOR DEVICE AND MANUFACTURING METHOD THEREOF”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898